Citation Nr: 9932517	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  95-18 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
RO that denied the veteran's application to reopen a 
previously denied claim of entitlement to service connection 
for PTSD.  The veteran testified at a hearing at the RO in 
January 1995.  In June 1998, the Board found that new and 
material evidence sufficient to reopen the claim had been 
presented and remanded the case for further development.


FINDING OF FACT

Evidence has been presented which implicitly links PTSD with 
the veteran's military service.


CONCLUSION OF LAW

The claim of service connection for PTSD is well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.  

Service connection for PTSD requires that there must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999); 
64 Fed. Reg. 32,807-32,808 (1999).  Where it is determined 
that the veteran was engaged in combat with the enemy and the 
claimed stressor is related to such combat, the veteran's lay 
testimony regarding the claimed stressor is accepted as 
conclusive as to its actual existence absent clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); 64 Fed. Reg. 32,807-32,808 (1999).  
Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran contends that he has PTSD as a result of 
stressors he experienced during service in Vietnam.  The 
veteran's DD-214 and personnel records reveal that he served 
in Vietnam with the 268th Combat Aviation Battalion (268th 
CAB), and that his military occupational specialty was an 
aircraft maintenance crewman.  His commendations included the 
National Defense Service Medal, Vietnam Service Medal, 
Vietnam Campaign Medal, and one Overseas Service Bar.

A diagnosis of PTSD was first reflected in an April 1993 VA 
narrative summary; however, this physician did not imply that 
PTSD was related to service.  On the other hand, a July 1993 
VA examination report reflects a diagnosis of PTSD and 
implies that PTSD is related to the veteran's military 
service in Vietnam.  The reasonable inferences made from 
reading the July 1993 VA physician's report together with 
copies of letters which the veteran submitted in January 1995 
as representative of letters he wrote home during service, 
lead the Board to conclude that the veteran's claim of 
service connection for PTSD is well grounded.  In other 
words, there is a strong suggestion by competent authority 
that the veteran has PTSD that is linked to service in 
Vietnam.  Under these circumstances, the Board finds that the 
claim of service connection for PTSD is well grounded.  See 
38 U.S.C.A. § 5107(a); Cohen, 10 Vet. App. at 136-37.  


ORDER

The claim of service connection for PTSD is well grounded; to 
this extent, the appeal is granted.


REMAND

Because the Board has concluded that the claim of service 
connection for PTSD is well grounded, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Epps, 
supra.

In the present case, PTSD has been diagnosed by a VA 
physician, and a July 1993 VA examination report implicitly 
relates such an assessment to the veteran's military 
experiences.  It appears, however, that such medical opinion 
was based only upon the veteran's own uncorroborated account 
of what happened in service.  The record contains no 
evidence, independent of the veteran's own statements which 
indicates that he experienced such events.  In short, what is 
lacking is credible supporting evidence that the claimed in-
service stressors actually occurred.  See 38 C.F.R. 
§ 3.304(f).  

As noted above, the veteran contends that he has PTSD that is 
a result of stressors he experienced during service in 
Vietnam.  In support of his claim, the veteran has provided 
written statements and testimony describing several stressful 
events he contends he experienced during his period of active 
service in Vietnam.  See, e.g., the veteran's February 1983 
and July 1993 stressor statements, April 1993 VA narrative 
summary, his January 1995 RO hearing testimony, copies of 
wartime letters, the July 1993 VA examination report, the 
representative's May 1994 letter to the RO, and appellant's 
November 1999 written brief.

Specifically, the veteran has claimed the following types of 
stressors:  experiencing combat, notwithstanding that he had 
a non-combat military occupational specialty (MOS); surviving 
a helicopter crash when the hydraulic system was destroyed by 
enemy fire; witnessing a friend lose a leg when a mine 
exploded; participating in civilian atrocities; having 
friends killed or wounded; experiencing multiple rocket and 
mortar attacks, including shelling in mortar attacks three to 
five times per week at base camp in Phu Hiep; being a 
helicopter door gunner (apparently a temporary duty or 
temporary additional duty); going on combat flights when he 
had been medically disqualified from flying (see the June 
1968 flight physical examination in his service medical 
records); experiencing a sniper attack; being one of the 
first persons on the scene when a fellow soldier committed 
suicide by shooting himself in the head; and "almost" being 
overrun by the enemy.

Under the circumstances here presented, the Board finds that 
the duty to assist has not been completely fulfilled because 
the avenues available for corroborating the veteran's claim 
have not been fully explored.  The evidence of record shows 
that the RO obtained the veteran's service personnel records, 
service medical records, and contacted the veteran, by 
letters in November 1993, June 1998, and December 1998, and 
asked that he provide the RO with more specific information 
regarding his stressors (the events, the dates, exact 
location of the event(s), his unit of assignment, full names 
of units of participants/casualties, and/or the names of 
witnesses).  Subsequently, the RO contacted the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) in 
January 1999 and a response was received in February 1999.  
The USASCRUR included copies of unit records for the 268th 
CAB which document the unit's locations, missions, 
operations, and the unit's exposure to enemy activities 
during the veteran's tour of duty in Vietnam.  USASCRUR noted 
that additional morning reports, which could be used to 
verify daily personnel actions such as wounded in action, 
killed in action, missing in action or transfers, could be 
ordered directly from the National Personnel Records Center 
(NPRC).  The USASCRUR also noted that it would be more 
effective if the RO or veteran requested morning reports 
directly from the NPRC, and indicated that the RO should 
request the morning reports for a three-month period or 
provide a description of the event, including relevant unit 
designations at the company and battalion levels, which they 
were interested in documenting with an approximate date.  

A review of the record indicates that the recommendation by 
USASCRUR was not followed by the RO.  In a May 1999 
supplemental statement of the case (SSOC), the RO indicated 
that a search could not be conducted for morning reports of 
casualties because the veteran had not provided sufficient 
information.  While that may have been true, the Board notes 
that, after receipt of the February 1999 USASCRUR letter, the 
RO did not contact the veteran and ask for follow-up 
information.  (The veteran's service personnel records 
indicate that he was with the 268th CAB from about 
November 9, 1968 to July 5, 1969.)  Given that 38 U.S.C.A. 
§ 5107 (West 1991) requires that VA fulfill its duty to 
assist when a claim is found to be well grounded, the Board 
finds that additional evidentiary development is required to 
search for additional records that might corroborate the 
veteran's allegations of in-service stressors.  38 C.F.R. 
§ 3.304(f).  The Court has implied that at least one such 
search by USASCRUR is required when a veteran submits a well-
grounded claim of service connection for PTSD, and that VA 
should ask veterans to provide follow-up information as to 
dates, times, locations, etc. as to claimed stressors, even 
when the veteran was asked for such information prior to 
claiming the stressors, and he failed to do so in his 
stressor statement.  See Cohen, 10 Vet. App. at 148.  
Therefore, in order to comply with Court precedent, a remand 
is warranted so that the RO may ask the veteran once again to 
specify the dates, times, names of individuals involved, and 
locations of the claimed in-service stressors, and to obtain 
the morning reports, as suggested by USASCRUR, in order to 
assist in the search for supporting evidence to corroborate 
his claimed in-service stressors.  38 C.F.R. § 19.9 (1999).  
It should be pointed out that corroboration of every detail, 
such as the veteran's own personal involvement, is not 
necessary.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  In 
addition, the RO again should ask the veteran to submit the 
originals of the wartime letters, as well as any accompanying 
envelopes that might reflect date stamping by postal 
authorities, if such envelopes exist.

Finally, the Board finds that it would be useful to schedule 
the veteran for a VA psychiatric examination that takes into 
account any supporting evidence of the claimed stressors, or 
lack thereof, in light of the fact that the veteran has not 
had a formal VA examination since July 1993.  38 C.F.R. 
§ 19.9 (1999).  All actions taken by the RO to verify the 
veteran's stressor(s) must also be documented and associated 
with his claims file. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with any pertinent records, 
including any lay statements from anyone 
who served with him and who could provide 
independent verification of his 
stressors.  The RO should also ask the 
veteran to submit the originals of the 
wartime letters, as well as any 
accompanying envelopes that might reflect 
date stamping by postal authorities, if 
such envelopes exist.  More detailed 
information regarding the claimed 
stressors should be sought, especially 
with respect to dates, places, and names 
of individuals involved.  All material 
obtained should be associated with the 
claims file.

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of current treatment for PTSD, 
that has not already been made a part of 
the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  

3.  The RO should contact the NPRC in 
order to obtain all information suggested 
by the February 1999 letter from 
USASCRUR, specifically including morning 
reports.  (The time frame mentioned by 
the veteran when describing his stress-
provoking experiences should be noted in 
the request for additional information.)  
All actions taken by the RO to verify the 
veteran's stressor(s) must also be 
documented and associated with his claims 
file. 

4.  After the above development has been 
completed, the RO should schedule the 
veteran for a VA examination to determine 
if he currently has PTSD due to in-
service stressor(s).  All indicated tests 
and studies, including psychological 
testing, should be performed.  The claims 
folder should be made available to and be 
reviewed by the examining physician prior 
to the examination so that the veteran's 
psychiatric history may be reviewed, as 
well as any report corroborating the 
veteran's experiences.  Consideration 
should be given to any evidence that 
supports the veteran's claims of 
in-service stressors, or the lack of such 
evidence.  Any diagnosis of PTSD should 
be accompanied by specific reference to 
the stressor(s) relied upon in making the 
diagnosis.  If PTSD is not found, the 
examiner should provide an opinion 
reconciling such a conclusion with the 
April 1993 VA narrative summary and the 
July 1993 VA examination report showing a 
diagnosis of PTSD.  The examination 
report should include complete rationale 
for all opinions expressed.

5.  The RO should undertake any 
additional development suggested by the 
evidence obtained as a result of the 
actions sought above.  If the benefit 
sought is denied, a SSOC should be 
issued.  

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

